      Case 4:18-cv-02670 Document 53 Filed on 10/08/20 in TXSD Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 SPEC’S FAMILY PARTNERS, LTD.,           §
       Plaintiff,                        §
                                         §
 v.                                      §
                                         §
 EXECUTIVE DIRECTOR OF THE TEXAS         §      Civil Action No. 4:18-CV-2670
 ALCOHOLIC BEVERAGE COMMISSION,          §
 DEXTER K. JONES, EMILY E. HELM,         §
 JUDITH L. KENNISON and MATTHEW          §
 EDWARD CHERRY,                          §
       Defendants.                       §
______________________________________________________________________________

        DEFENDANTS’ UNOPPOSED MOTION TO WITHDRAW COUNSEL
______________________________________________________________________________

         Defendants hereby file their Unopposed Motion for Withdrawal of Counsel, and in support

respectfully shows the Court the following:

         1.     Lead Counsel and Attorney-in-Charge on behalf of Defendants Executive Director

of the Texas Alcoholic Beverage Commission, Dexter K. Jones, Judith L. Kennison, and Matthew

Edward Cherry in this matter is Assistant Attorney General H. Carl Myers. Assistant Attorney

General Michael R. Abrams is currently co-counsel for Defendants.

         2.     Assistant Attorney General H. Carl Myers has accepted a position in another

division in the Office of the Attorney General. Therefore, Defendants request that Mr. Myers be

permitted to withdraw from this matter as counsel for Defendants. Mr. Abrams will resume as

Lead Counsel and Attorney-in-Charge to represent Defendants in the above-styled and numbered

cause.

         3.     Plaintiff is unopposed to this motion.




Defendants’ Unopposed Motion to Withdraw Counsel and
Designation of Attorney in Charge                                                         Page 1
      Case 4:18-cv-02670 Document 53 Filed on 10/08/20 in TXSD Page 2 of 3




        For the reasons stated above, Defendants request that H. Carl Myers be permitted to

withdraw as counsel for Defendants in this matter.

                                                Respectfully submitted.

                                                KEN PAXTON
                                                Attorney General of Texas

                                                BRENT WEBSTER
                                                First Assistant Attorney General

                                                RYAN L. BANGERT
                                                Deputy First Assistant Attorney General

                                                DARREN L. MCCARTY
                                                Deputy Attorney General for Civil Litigation

                                                THOMAS A. ALBRIGHT
                                                Chief, General Litigation Division

                                                /s/ Michael R. Abrams
                                                MICHAEL R. ABRAMS
                                                Texas Bar No. 24087072
                                                Southern District No. 2513900
                                                Assistant Attorney General
                                                Office of the Attorney General
                                                General Litigation Division
                                                P.O. Box 12548, Capitol Station
                                                Austin, Texas 78711-2548
                                                (512) 463-2120 | FAX: (512) 320-0667
                                                michael.abrams@oag.texas.gov

                                                Counsel for Defendants Executive Director of the
                                                TABC, Dexter K. Jones, Judith L. Kennison, and
                                                Matthew Cherry




Defendants’ Unopposed Motion to Withdraw Counsel and
Designation of Attorney in Charge                                                              Page 2
      Case 4:18-cv-02670 Document 53 Filed on 10/08/20 in TXSD Page 3 of 3




                              CERTIFICATE OF CONFERENCE

        I hereby certify that on October 8, 2020, undersigned counsel conferred with counsel for
Plaintiff about this notice, and Plaintiff is unopposed.

                                                /s/ Michael R. Abrams
                                                MICHAEL R. ABRAMS
                                                Assistant Attorney General


                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, a true and correct copy of the foregoing document
was served via the Court’s CM/ECF system to all counsel of record.

                                                /s/ Michael R. Abrams
                                                MICHAEL R. ABRAMS
                                                Assistant Attorney General




Defendants’ Unopposed Motion to Withdraw Counsel and
Designation of Attorney in Charge                                                           Page 3
